DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 of US Application No. 16/007,981 are currently pending and have been examined. Applicant amended claim 3 and added claim 18.

Response to Arguments
The previous rejection of claim 3 under 35 USC § 112(a) is withdrawn in consideration of Applicant’s clarifying amendment to claim 3. 

Applicant’s arguments, see REMARKS, filed 23 February 2021, with respect to the rejections of claim 1-17 under 35 USC § 103 have been fully considered and are partially persuasive. In particular, Examiner agrees that DeVillele does not teach the determination being carried out backwards starting substantially from the corresponding altitude constraint and/or the corresponding speed constraint up to the current position of the aircraft. Therefore, the previous rejections under § 103 are withdrawn. However, new rejections are set forth below. 
Examiner does not agree, however, that DeVillele does not teach “engaging the energy dissipation strategy based on the received energy meeting point, by controlling mobile outside devices.” In this regard, DeVillele discloses that an optimized drag device deployment scheme may be determined, including visual cues that denote the sequence and timing of anticipated drag device deployment. See ¶ [0022]. These cues denote the timing at which pilot should deploy drag devices. See ¶ [0037]. The pilot deploying drag devices is an engagement of the claimed energy dissipation strategy by controlling mobile outside devices. The purpose of these cues is to provide the pilot with timing information so that the vertical descent profile is closely flown by the pilot such that the aircraft arrives at 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele et al. (US 2018/0273200 A1, “De Villele”) in view of Kumar MN et al. (US 2012/0277936 A1), Ogden et al. (US 9,815,571, “Ogden”) and Parthasarathy (US 2015/0260525 A1).

Regarding claims 1, 16 and 17, De Villele disclose a method for generating vertical situational displays and teaches:
determining, by a processor in the aircraft, an energy meeting point corresponding to a point of a flight plan of the aircraft, designated as a constraint point, having an altitude constraint and/or a speed constraint (stability point 72 having a stability distance and a stability altitude – see at least Fig. 3 and ¶ [0023]); 
based on the determined energy meeting point:
determining, by the processor in the aircraft, a type of meeting based on the constraint at the constraint point, the type of meeting being chosen from the group consisting of altitude meeting, speed meeting and mixed meeting (stability altitude – see at least ¶ [0023]; maximum acceptable speed deviation threshold from model vertical speed profile 86 at stability distance – see at least Fig. 6 and ¶ [0035]; i.e., speed deviation threshold at stability distance is a window type speed constraint);
determining, by the processor in the aircraft, an energy state of the aircraft relative to a reference altitude profile determined by a flight management system of the aircraft, the energy state being chosen from the group consisting of a state above the reference altitude profile, a state on the reference altitude profile, and a state below the reference altitude profile (an over-energy state of the aircraft may be determined and a graphic indicating that the aircraft is ‘TOO HIGH’ may be displayed – see at least Fig. 3 and ¶ [0026], [0027]; an under-energy state may be predicted – see at least ¶ [0027]; over-energy state when A/C vertical position coincides with target vertical position – see at least Fig. 6 and ¶ [0034]);
determining, by the processor in the aircraft, a high-energy joining profile representative of a future path of the aircraft with an energy dissipation strategy, [ ], depending on the type of meeting and the energy state of the aircraft (if an unstable A/C state is projected to occur, controller 12 establishes a modified or optimized drag device deployment scheme – see at least Fig. 3, 4 and ¶ [0027]; for over-energy state with A/C above a new vertical profile 76 is created that connects stability point 72 with the current position of the aircraft – see Fig. 4; for over-energy state with A/C coinciding with target vertical position an optimized drag ; and
[ ];
[ ];
[ ]; and
engaging the energy dissipation strategy based on the received energy meeting point, by controlling mobile outside devices (optimized drag device deployment scheme may be determined, including visual cues that denote the sequence and timing of anticipated drag device deployment – see at least ¶ [0022]; timing at which pilot should deploy drag devices – see at least ¶ [0037]; i.e., pilot follows the deployment scheme by employing drag devices).

De Villele fails to teach the determination being carried out backwards starting substantially from the corresponding altitude constraint and/or the corresponding speed constraint up to the current position of the aircraft; determining, by the processor in the aircraft, energy deviations of the aircraft relative to the high-energy joining profile, the energy deviations being indicative of whether or not the aircraft can reach its energy meeting point; displaying, by a display device, the energy deviations to an operator of the aircraft; receiving the determined energy meeting point or another energy meeting point designated by the operator of the aircraft in case of rejection of the determined energy meeting point by the operator of the aircraft.

However, Kumar discloses a system and method for aircraft performance predictions for descent and approach phases and teaches:
the determination being carried out backwards starting substantially from the corresponding altitude constraint and/or the corresponding speed constraint up to the current position of the aircraft (descent and approach phase profiles may be computed by performing an iterative backward computation – see at least Fig. 4 and ¶ [0033]).



Further, Ogden discloses an aircraft energy indicator generating system and teaches:
determining, by the processor in the aircraft, energy deviations of the aircraft relative to the high-energy joining profile, the energy deviations being indicative of whether or not the aircraft can reach its energy meeting point (at 210, presentation data is generated, the presentation data indicative of a deviation of actual aircraft energy from reference aircraft energy – see at least Fig. 8 and 14:56-65; reference aircraft energy is a function of the descent path – see at least 14:31-44); 
displaying, by a display device, the energy deviations to an operator of the aircraft (at 210, presentation data is generated, the presentation data indicative of a deviation of actual aircraft energy from reference aircraft energy – see at least Fig. 8 and 14:56-65; visual display unit 142 presents one or more energy indicators – see at least Fig. 2A and 5:23-42).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for generating vertical situational displays of De Villele to provide for determining and displaying energy deviations, as taught by Ogden, to enhance the situational awareness of the pilot by informing him or her whether excess energy will need to be bled off or a shortage of energy will need to be compensated (Ogden at 2:1-9).

Finally, Parthasarathy discloses a system and method for providing enhanced flight-plan management and teaches:
receiving the determined energy meeting point or another energy meeting point designated by the operator of the aircraft in case of rejection of the determined energy meeting point by the operator of the aircraft (pilot may insert a new waypoint, altitude .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for generating vertical situational displays of De Villele to provide for receiving the determined energy point designated by the operator of the aircraft, as taught by Parthasarathy, to allow the pilot to achieve a desired status of the aircraft by setting or altering the aircraft’s flight plan (Parthasarathy at ¶ [0002]).

Regarding claim 2, Parthasarathy further teaches:
comprising defining, by the operator of the aircraft, or communicating by an air traffic control entity, or retrieving from a database determined beforehand, the constraint point and/or at least one constraint associated with the constraint point (pilot may insert a new waypoint, altitude constraint, speed constraint, etc. into a flight plan to modify an existing flight plan – see at least Fig. 17 and ¶ [0049], [0065]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for generating vertical situational displays of De Villele, Ogden and Parthasarathy to provide for defining, by the operator of the aircraft, the constraint point and/or at least one constraint associated with the constraint point, as further taught by Parthasarathy, to allow the pilot to achieve a desired status of the aircraft by setting or altering the aircraft’s flight plan (Parthasarathy at ¶ [0002]).

Regarding claim 8, Ogden further teaches:
wherein each energy deviation is chosen from the group consisting of:
altitude deviation corresponding to the difference between the current altitude of the aircraft and the altitude determined according to the high-energy joining profile with the current horizontal position of the aircraft;
first distance deviation corresponding to the lateral distance between the current position of the aircraft and the high-energy joining profile with the current altitude of the aircraft;
speed deviation corresponding to the difference between the current speed of the aircraft and the speed determined according to the high-energy rejoining profile with the current position of the aircraft;
second distance deviation corresponding to the lateral distance between the current position of the aircraft and the high-energy joining profile with the current speed of the aircraft;
total energy deviation relative to a reference total energy (reference and actual aircraft energy used in generating presentation data may be potential, kinetic or total energy – see at least 14:31-55); 
kinetic energy deviation relative to a reference kinetic energy (reference and actual aircraft energy used in generating presentation data may be potential, kinetic or total energy – see at least 14:31-55); 
potential energy deviation relative to a reference potential energy (reference and actual aircraft energy used in generating presentation data may be potential, kinetic or total energy – see at least 14:31-55); and
total height deviation relative to a reference total height.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for generating vertical situational displays of De Villele,  Kumar, Ogden and Parthasarathy to provide for using total energy deviation, kinetic energy deviation or potential energy deviation, as further taught by Ogden, to enhance the situational awareness of the pilot by informing him or her whether excess energy will need to be bled off or a shortage of energy will need to be compensated (Ogden at 2:1-9).

Regarding claim 14, Ogden further teaches:
displaying an energy scale of the aircraft, and on this scale, the total energy deviation or the kinetic energy deviation or the potential energy deviation or the total height deviation, and in which said displaying energy deviations comprises displaying the total height deviation on an altitude display scale of the aircraft (at 210, presentation data is generated, the presentation data indicative of a deviation of actual aircraft energy from reference aircraft energy – see at least Fig. 8 and 14:56-65; visual display unit 142 presents one or more energy indicators – see at least Fig. 2A and 5:23-42; reference and actual aircraft energy used in generating presentation data may be potential, kinetic or total energy – see at least 14:31-55; e.g., see Fig. 4C and 6B).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for generating vertical situational displays of De Villele, Kumar, Ogden and Parthasarathy to provide for displaying an energy scale, as further taught by Ogden, to enhance the situational awareness of the pilot by informing him or her whether excess energy will need to be bled off or a shortage of energy will need to be compensated (Ogden at 2:1-9).

Regarding claim 15, De Villele further teaches:
displaying the high-energy joining profile in a display zone for the vertical path of the aircraft (VSD 28 displays graphic 76 that brings the A/C to the stability distance – see at least Fig. 4 and ¶ [0026]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Villele in view of Kumar, Deker (US 2008/0215196 A1) Ogden and Parthasarathy.

Regarding claim 18, De Villele disclose a method for generating vertical situational displays and teaches:
determining, by a processor in the aircraft, an energy meeting point corresponding to a point of a flight plan of the aircraft, designated as a constraint point, having an altitude constraint (stability point 72 having a stability distance and a stability altitude – see at least Fig. 3 and ¶ [0023]); 
based on the determined energy meeting point:
determining, by the processor in the aircraft, an energy state of the aircraft relative to a reference altitude profile determined by a flight management system of the aircraft, the energy state being a state above the reference altitude profile (an over-energy state of the aircraft may be determined and a graphic indicating that the aircraft is ‘TOO HIGH’ may be displayed – see at least Fig. 3 and ¶ [0026], [0027]; over-energy state when A/C vertical position coincides with target vertical position – see at least Fig. 6 and ¶ [0034]);
determining, by the processor in the aircraft, a high-energy joining profile representative of a future path of the aircraft with an energy dissipation strategy, [ ] (if an unstable A/C state is projected to occur, controller 12 establishes a modified or optimized drag device deployment scheme – see at least Fig. 3, 4 and ¶ [0027]; for over-energy state with A/C above a new vertical profile 76 is created that connects stability point 72 with the current position of the aircraft – see Fig. 4; for over-energy state with A/C coinciding with target vertical position an optimized drag device deployment scheme is determined that meets the model vertical speed profile 86 at stability point 72 – see at least Fig. 6 and ¶ [0035]); and
[ ];
[ ];
[ ]; and
engaging the energy dissipation strategy based on the received energy meeting point, by controlling mobile outside devices (optimized drag device deployment scheme may be determined, including visual cues that denote the sequence and timing of anticipated drag device deployment – see at least ¶ [0022]; timing at which pilot should deploy drag devices – see at least ¶ [0037]; i.e., pilot follows the deployment scheme by employing drag devices).



However, Kumar discloses a system and method for aircraft performance predictions for descent and approach phases and teaches:
the determination being carried out backwards starting substantially from the corresponding altitude constraint and/or the corresponding speed constraint up to the current position of the aircraft (descent and approach phase profiles may be computed by performing an iterative backward computation – see at least Fig. 4 and ¶ [0033]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for generating vertical situational displays of De Villele to backwards determination of the profile, as taught by Kumar, to provide more accurate information to the flight crew during descent (Kumar at ¶ [0004]).

Further, Deker discloses a method and system used by an aircraft to follow a descent trajectory and teaches:
with a constant engine thrust and with the current speed of the aircraft considered to be constant (when the aircraft is above the planned trajectory, speed and engine thrust may be fixed – see at least ¶ [0017], [0018]).



Further, Ogden discloses an aircraft energy indicator generating system and teaches:
determining, by the processor in the aircraft, energy deviations of the aircraft relative to the high-energy joining profile, the energy deviations being indicative of whether or not the aircraft can reach its energy meeting point (at 210, presentation data is generated, the presentation data indicative of a deviation of actual aircraft energy from reference aircraft energy – see at least Fig. 8 and 14:56-65; reference aircraft energy is a function of the descent path – see at least 14:31-44); 
displaying, by a display device, the energy deviations to an operator of the aircraft (at 210, presentation data is generated, the presentation data indicative of a deviation of actual aircraft energy from reference aircraft energy – see at least Fig. 8 and 14:56-65; visual display unit 142 presents one or more energy indicators – see at least Fig. 2A and 5:23-42).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for generating vertical situational displays of De Villele to provide for determining and displaying energy deviations, as taught by Ogden, to enhance the situational awareness of the pilot by informing him or her whether excess energy will need to be bled off or a shortage of energy will need to be compensated (Ogden at 2:1-9).

Finally, Parthasarathy discloses a system and method for providing enhanced flight-plan management and teaches:
receiving the determined energy meeting point or another energy meeting point designated by the operator of the aircraft in case of rejection of the determined energy meeting point by the operator of the aircraft (pilot may insert a new waypoint, altitude constraint, speed constraint, etc. into a flight plan to modify an existing flight plan – see at least Fig. 17 and ¶ [0049], [0065]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for generating vertical situational displays of De Villele to provide for receiving the determined energy point designated by the operator of the aircraft, as taught by Parthasarathy, to allow the pilot to achieve a desired status of the aircraft by setting or altering the aircraft’s flight plan (Parthasarathy at ¶ [0002]).



Allowable Subject Matter
Claims 4-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AARON L TROOST/Primary Examiner, Art Unit 3668